            Case 2:20-cr-00153-JNP Document 26 Filed 07/20/20 Page 1 of 2



JOHN W. HUBER, United States Attorney (#7226)
CARL D. LESUEUR, Assistant United States Attorney (#16087)
TYLER L. MURRAY, Assistant United States Attorney (#10308)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682
Email: carl.lesueur@usdoj.gov

                         IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION

  UNITED STATES OF AMERICA,                           Case No. 2:20-cr-153

            Plaintiff,                                MOTION TO SET NEW TRIAL DATE

            vs.                                       Judge Jill N. Parrish

  MURAT SULJOVIC,

            Defendant.




          The United States moves to set a new trial date due to the continuance of trial in this case.

          Defendant was charged by felony information on May 4, 2020 and waived grand jury

presentation. The seventy day period for commencing trial under the Speedy Trial Act

commenced on that date. The court set a trial date for July 20, 2020, which was within that

period.

          On June 15, 2020, the Chief Judge of the United States District Court for the District of

Utah entered General Order 20-017, finding that the conditions of the COVID pandemic

presented procedural and practical challenges to seating a jury that necessitated a continuance of
          Case 2:20-cr-00153-JNP Document 26 Filed 07/20/20 Page 2 of 2



all trials in the United States District Court for the District of Utah through August 1, 2020. The

court excluded the intervening period from the calculation of time under the Speedy Trial Act in

the “ends of justice” for the reasons set forth in that order.

        On June 26, 2020, the Court entered a General Order 20-020 under the CARES Act,

renewing those findings and extending those provisions for a period of 90 days, i.e. through

November 1, 2020.

        Accordingly, trial in this case has been continued through at least November 1, 2020 and

the intervening period has been excluded under the Speedy Trial Act in the interests of justice

due to procedural and practical challenges to seating a jury due to conditions of the COVID

pandemic. However, no trial date has been set.

        The United States respectfully requests that the Court set a new trial date for a date within

30 days after November 1, 2020. The United States has conferred with defense counsel who has

indicated the Defendant’s consent to this request.


Dated: July 20, 2020
                                                        Respectfully submitted,

                                                        s/Carl D. LeSueur
                                                        CARL D. LESUEUR
                                                        Assistant United States Attorney
